Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered April 7, 1995, convicting him of attempted escape in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In sentencing the defendant, the County Court properly considered the.defendant’s statement made to a State Investigator even though the statement had been suppressed as evidence obtained in violation of Miranda v Arizona (384 US 436; see, People v Williams, 164 AD2d 1, 6, mod 79 NY2d 281, 288; People v Estenson, 101 AD2d 687; People v Wright, 104 Misc 2d 911, 920-925). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.